Citation Nr: 1334031	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to service connection for a right ankle condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1976 to March 1977 and February 1978 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  When the Veteran originally submitted his claim, his address was listed on [redacted].  In September 2011, he requested that he be scheduled for a video-conference hearing before a Veterans Law Judge.  However, a November 2011 VA letter acknowledging this request was sent to the Veteran at an address on Grassy Valley, which was his old address from 2006.  The Veteran failed to appear for his video-conference hearing scheduled on July 19, 2013, but there is no letter of record providing him notice of this hearing.  A July 2013 letter from the Board to the Veteran at the [redacted]. address was returned and marked "insufficient address."  In light of these discrepancies, it is unclear whether the Veteran was provided adequate notice of his July 19, 2013 video-conference hearing.  Therefore, a remand is required in order to provide the Veteran an opportunity to appear at his requested hearing.          

Accordingly, the case is REMANDED for the following action:

After clarifying the Veteran's current mailing address, schedule him for a video-conference hearing before a Veterans Law Judge.  A copy of the letter notifying him of this hearing at his most recent address of record should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


